Name: Council Directive 91/692/EEC of 23 December 1991 standardizing and rationalizing reports on the implementation of certain Directives relating to the environment
 Type: Directive
 Subject Matter: environmental policy;  information technology and data processing;  documentation;  European Union law;  economic geography
 Date Published: 1991-12-31

 Avis juridique important|31991L0692Council Directive 91/692/EEC of 23 December 1991 standardizing and rationalizing reports on the implementation of certain Directives relating to the environment Official Journal L 377 , 31/12/1991 P. 0048 - 0054 Finnish special edition: Chapter 15 Volume 10 P. 0208 Swedish special edition: Chapter 15 Volume 10 P. 0208 COUNCIL DIRECTIVE of 23 December 1991 standardizing and rationalizing reports on the implementation of certain Directives relating to the environment (91/692/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas some Community Directives relating to the environment require the Member States to establish a report on the measures taken to implement them; whereas the Commission drafts a consolidated report; whereas other Community Directives relating to the environment call for no such reports; Whereas the existing provisions on the establishment of reports stipulate different intervals between reports and set different requirements for their content; Whereas such an obligation should be introduced to enable the Member States and the Commission alike to assess the progress made in implementing these Directives throughout the Community's territory and, at the same time, to provide the general public with a source of information on this subject; Whereas the existing provisions should therefore be harmonized to make them more consistent and more complete on a sectoral basis; Whereas the interval at which the Member States submit these reports to the Commission should be fixed at three years, with a one-year interval between sectors; whereas the reports are to be drawn up on the basis of a questionnaire produced by the Commission with the assistance of a committee and sent to Member States six months before the start of the period referred to by the report; whereas the Commission is to publish a consolidated report on the sector concerned within nine months of Member States' submission of their respective reports; Whereas, in particular, the report on the implementation of Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water (4), as last amended by the 1985 Act of Accession, should appear annually and in sufficient time to inform the public of the quality of bathing water for the most recent period. Whereas the measures which need to be taken by Member States do not entail the adoption of legislation or regulations since the drawing-up of reports on the implementation of Community Directives does not at present require the adoption of such provisions by Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 The purpose of this Directive is to rationalize and improve on a sectoral basis the provisions on the transmission of information and the publication of reports concerning certain Community Directives on the protection of the environment, without prejudice to the provisions of the first indent of Article 155 of the Treaty. Article 2 1. The provisions listed in Annex I shall be replaced by the following: 'At intervals of three years the Member States shall send information to the Commission on the implementation of this Directive, in the form of a sectoral report which shall also cover other pertinent Community Directives. This report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC (*). The questionaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be sent to the Commission within nine months of the end of the three-year period covered by it. The first report shall cover the period from 1993 to 1995 inclusive. The Commission shall publish a Community report on the implementation of the Directive within nine months of receiving the reports from the Member States. (*) OJ N ° L 377, 31. 12. 1991, p. 48.` 2. The text set out in paragraph 1 shall be inserted into the Directives listed in Annex II as there indicated. Article 3 Article 13 of Directive 76/160/EEC shall be replaced by the following: 'Article 13 Every year, and for the first time by 31 December 1993, the Member States shall send to the Commission a report on the implementation of this Directive in the current year. The report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC (*). The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be made to the Commission before the end of the year in question. The Commission shall publish a Community report on the implementation of the Directive within four months of receiving the reports from the Member States. (*) OJ N ° L 377, 31. 12. 1991, p. 48.` Article 4 1. The provisions listed in Annex III shall be replaced by the following: 'At intervals of three years the Member States shall send information to the Commission on the implementation of this Directive, in the form of a sectoral report which shall also cover other pertinent Community Directives. This report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC (*). The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be sent to the Commission within nine months of the end of the three-year period covered by it. The first report shall cover the period from 1994 to 1996 inclusive. The Commission shall publish a Community report on the implementation of the Directive within nine months of receiving the reports from the Member States. (*) OJ N ° L 377, 31. 12. 1991, p. 48.` 2. The text set out in paragraph 1 shall be inserted into the Directive listed in Annex IV as there indicated. 3. The following text shall be inserted into the Directives listed in Annex V as there indicated: 'The Commission shall each year communicate to the Member States the information it has received pursuant to this Article.` Article 5 The provisions listed in Annex VI shall be replaced by the following: 'At intervals of three years Member States shall send information to the Commission on the implementation of this Directive, in the form of a sectoral report which shall also cover other pertinent Community Directives. The report shall be drawn up on the basis other of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC (*). The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be made to the Commission within nine months of the end of the three-year period covered by it. The first report shall cover the period 1995 to 1997 inclusive. The Commission shall publish a Community report on the implementation of the Directive within nine months of receiving the reports from the Member States. (*) OJ N ° L 377, 31. 12. 1991, p. 48.` Article 6 The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representatives of the Commission. The representative of the Commission shall submit to the committee a draft of measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event: - the Commission may defer applications of the measures which it has decided for a period of not more than one month from the date of such communication, - the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the first indent. Article 7 1. The Member States shall take such measures as are needed to comply with the provisions of: - Articles 2 and 3 by 1 January 1993 at the latest, - Article 4 by 1 January 1994 at the latest, - Article 5 by 1 January 1995 at the latest. They shall immediately notify the Commission of the measures taken. 2. The existing provisions of the various Directives which have been amended by new provisions shall remain in force until the dates mentioned in the first subparagraph 1. 3. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 8 This Directive is addressed to the Member States. Done at Brussels, 23 December 1991. For the CouncilThe PresidentV. VAN ROOY (1)OJ N ° C 214, 29. 8. 1990, p. 6. (2)OJ N ° C 19, 28. 1. 1991, p. 587. (3)OJ N ° C 60, 8. 3. 1991, p. 15. (4)OJ N ° L 31, 5. 2. 1976, p. 1. ANNEX I Directives amended in accordance with Article 2 (1) of this Directive (a) Article 13 (1) of Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (1). (b) Article 14 of Council Directive 78/176/EEC of 20 February 1978 on waste from the titanium oxide industry (2), as amended by Directive 83/29/EEC (3). (c) Article 16 of Council Directive 78/659/EEC of 18 July 1978 on the quality of fresh waters needing protection or improvement in order to support fish life (4), as last amended by the 1985 Act of Accession. (d) Article 8 of Council Directive 79/869/EEC of 9 October 1979 concerning the methods of measurement and frequencies of sampling and analysis of surface water intended for the abstraction of drinking water in the Member States (5), as last amended by Directive 81/855/EEC (6). (e) Article 14 of Council Directive 79/923/EEC of 30 October 1979 on the quality required of shellfish waters (7). (f) Article 16 (1) of Council Directive 80/68/EEC of 17 December 1979 on the protection of groundwater against pollution caused by certain dangerous substances (8). (g) Article 5 (1) and (2) (1) first subparagraph of Council Directive 82/176/EEC of 22 March 1982 on limit values and quality objectives for mercury discharges by the chlor-alkali electrolysis industry (9). (h) Article 5 (1) and (2) of Council Directive 83/513/EEC of 26 September 1983 on limit values and quality objectives for cadmium discharges (10). (i) Article 6 (1) of Council Directive 84/156/EEC of 8 March 1984 on limit values and quality objectives for mercury discharges by sectors other than the chlor-alkali electrolysis industry (11). (j) Article 5 (1) and (2) of Council Directive 84/491/EEC of 9 October 1982 on limit values and quality objectives for discharges of hexachlorcyclohexane (12). (k) Article 6 (1) and (2) of Council Directive 86/280/EEC of 12 June 1986 on limit values and quality objectives for discharge of certain dangerous substances included in list I of the Annex to Directive 76/464/EEC (13), as last amended by Directive 90/415/EEC (14). ()() (1)OJ N ° L 129, 18. 5. 1976, p. 23. (2)OJ N ° L 54, 25. 2. 1978, p. 19. (3)OJ N ° L 32, 3. 2. 1983, p. 28. (4)OJ N ° L 222, 14. 8. 1978, p. 1. (5)OJ N ° L 271, 29. 10. 1979, p. 44. (6)OJ N ° L 319, 7. 11. 1981, p. 16. (7)OJ N ° L 281, 10. 11. 1979, p. 47. (8)OJ N ° L 20, 26. 1. 1980, p. 43. (9)OJ N ° L 81, 27. 3. 1982, p. 29. (10)OJ N ° L 291, 24. 10. 1983, p. 2. (11)OJ N ° L 74, 17. 3. 1984, p. 49. (12)OJ N ° L 274, 17. 10. 1984, p. 11. (13)OJ N ° L 181, 4. 7. 1986, p. 16. (14)OJ N ° L 219, 14. 8. 1990, p. 49. ANNEX II Directives supplemented in accordance with Article 2 (2) of this Directive (a) Council Directive 75/440/EEC of 16 June 1975 concerning the quality required of surface water intended for the abstraction of drinking water in the Member States (1), as last amended by Directive 79/869/EEC (2). The text of Article 2 (1) of this Directive is incorporated as Article 9a. (b) Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (3), as last amended by Directive 81/858/EEC (4). The text of Article 2 (1) of this Directive is incorporated as Article 17a. (1)OJ NO L 194, 25. 7. 1975, p. 26. (2)OJ NO L 271, 29. 10. 1979, p. 44. (3)OJ NO L 229, 30. 8. 1980, p. 11. (4)OJ NO L 319, 7. 11. 1981, p. 19. ANNEX III Directives amended in accordance with Article 4 (1) of this Directive (a) Article 8 of Council Directive 80/779/EEC of 15 July on air quality limit values and guide values for sulphur dioxide and suspended particulates (1), as last amended by Directive 89/427/EEC (2). (b) Article 18 of Council Directive 82/501/EEC of 24 June 1982 on the major-accident hazards of certain industrial activities (3), as last amended by Directive 88/610/EEC (4). (c) Article 6 of Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air (5). (d) Article 8 of Council Directive 85/203/EEC of 7 March 1985 on air quality standards for nitrogen dioxide (6), as amended by Directive 85/580/EEC (7). (e) Article 13 (1) of Council Directive 87/217/EEC of 19 March 1987 on the prevention and reduction of environmental pollution by asbestos (8). (1)OJ N ° L 229, 30. 8. 1980, p. 30. (2)OJ N ° L 201, 14. 7. 1989, p. 53. (3)OJ N ° L 230, 5. 8. 1982, p. 1. (4)Oj N ° L 336, 7. 12. 1988, p. 14. (5)OJ N ° L 378, 31. 12. 1982, p. 15. (6)OJ N ° L 87, 27. 3. 1985, p. 1. (7)OJ N ° L 372, 31. 12. 1985, p. 36. (8)OJ N ° L 85, 28. 3. 1987, p. 40. ANNEX IV Directives amended in accordance with Article 4 (2) of this Directive (a) Council Directive 75/716/EEC of 24 November 1975 on the approximation of the laws of the Member States relating to the sulphur content of certain liquid fuels (1), as last amended by Directive 87/219/EEC (2). The text of Article 4 (2) of this Directive is incorporated in Article 7a. (b) Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plants (3). The text of Article 4 (2) of this Directive is incorporated as Article 15a. (1)OJ N ° L 307, 27. 11. 1975. p. 22. (2)OJ N ° L 91, 3. 4. 1987, p. 19. (3)OJ N ° L 188, 16. 7. 1984, p. 20. ANNEX V Directives amended in accordance with Article 4 (3) of this Directive (a) Council Directive 80/779/EEC of 15 July 1980 on air quality limit values and guide values for sulphur dioxide and suspended particulates, as amended by Directive 89/427/EEC. The text of Article 4 (3) of this Directive is incorporated as Article 7 (4). (b) Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air. The text of Article 4 (3) of this Directive is incorporated as Article 5 (4). (c) Council Directive 85/203/EEC of 7 March 1985 on air quality standards for nitrogen dioxide, as amended by Directive 85/580/EEC. The text of Article 4 (3) of this Directive is incorporated as Article 7 (4). ANNEX VI Directives amended in accordance with Article 5 of this Directive (a) Article 18 of Council Directive 74/439/EEC of 16 June 1975 on the disposal of waste oils (1), as amended by Directive 87/101/EEC (2). (b) Article 12 of Council Directive 75/442/EEC of 15 July 1975 on waste (3), as amended by Directive 91/156/EEC (4). (c) Article 10 of Council Directive 76/403/EEC of 6 April 1976 on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (5). (d) Article 16 of Council Directive 78/319/EEC of 20 March 1978 on toxic and dangerous waste (6), as last amended by the 1985 Act of Accession. (e) Article 13 (1) of Council Directive 84/631/EEC of 6 December 1984 on the supervision and control within the European Community of the trans-frontier shipment of hazardous waste (7), as last amended by Commission Directive 87/112/EEC (8). (f) Article 6 of Council Directive 85/339/EEC of 27 June 1985 on containers of liquids for human consumption (9). (g) Article 17 of Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (10). ()() (1) OJ N ° L 194, 25. 7. 1975, p. 23. (2) OJ N ° L 42, 12. 2. 1987, p. 43. (3) OJ N ° L 194, 25. 7. 1975, p. 39. (4) OJ N ° L 78, 26. 3. 1991, p. 32. (5) OJ N ° L 108, 26. 4. 1976, p. 41. (6) OJ N ° L 84, 31. 3. 1978, p. 43. (7) OJ N ° L 236, 13. 12. 1984, p. 31. (8) OJ N ° L 48, 17. 2. 1987, p. 31. (9)OJ N ° L 176, 6. 7. 1985, p. 18. (10)OJ N ° L 181, 4. 7. 1986. p. 6.